Citation Nr: 1444096	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-29 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Whether the Veteran's countable income exceeds the maximum annual rate permissible for receipt of nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel












INTRODUCTION

The Veteran served on active duty from April 1963 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision issued by the Department of Veterans Affairs (VA) Pension Center located at the Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the law, VA nonservice-connected pension benefits will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is 65 years of age or older, or permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1503, 1513, 1521, 1522 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3(a)(3) (2013).

One prerequisite for entitlement to VA nonservice-connected pension benefits is that the Veteran's income may not exceed the applicable maximum annual pension rate (MAPR) set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(a) (2013).  The MAPRs, which typically change on an annual basis, are published in the Federal Register.  Id.  To determine entitlement, the applicable MAPR is reduced dollar-for-dollar by the amount of the Veteran's countable income on a 12-month annualized basis.  38 C.F.R. § 3.23(b).

In calculating a Veteran's countable income for purposes of VA nonservice-connected pension benefits, payments of any kind from any source are included unless specifically excluded by law.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271 (2013).  Exclusions from countable income include welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, and joint accounts acquired by reason of death of the other joint owner.  38 C.F.R. § 3.272 (2013).  Unreimbursed medical expenses incurred on behalf of a person who is a member or constructive member of the Veteran's household are also excluded to the extent that they are in excess of five percent of the applicable MAPR (or in total, if the Veteran is entitled to increased pension because of a need for aid and attendance, or account of being housebound).  38 C.F.R. § 3.272(g).

For purposes of determining entitlement to VA nonservice-connected pension benefits, the Veteran's "annual income" includes his annual income, the annual income of his dependent spouse and, in some cases, the annual income of each of his children.  38 C.F.R. § 3.23(d)(4).  

The Board finds that the record before it is insufficient to allow for a decision on the Veteran's claim.  In particular, the source of the income and expense numbers cited by the AOJ in its decision is not clear; the record before the Board does not include a Financial Status Report or Income Verification Report or any other documentation from the Veteran listing his income and expenses.  It appears that there may be another file pertaining to the Veteran's claim that has not been associated with the record before the Board.  Additionally, the numbers cited by the AOJ pertain only to the year 2010; updated numbers must be obtained in order to properly consider the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the record contains documentation of the sources of the income and expense numbers cited in the AOJ's August 2010 decision to deny pension benefits.  Specifically, any Financial Status Report or Income Verification Report or any other documentation from the Veteran listing his income and expenses must be associated with the claims file.  

2.  Determine whether there is another file or files pertaining to the Veteran's claim that has not been associated with the record before the Board; if so, ensure that is made part of the record.

3.  Request that the Veteran submit a current Financial Status Report (FSR) and/or Improved Pension Eligibility Verification Report, detailing his current household income and expenses, including any income received by his spouse.  The Veteran must be asked to specifically identify all income sources, to include Social Security benefits, and all medical expenses.

4.  Finally, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

